UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-33257 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1908796 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1445 Brookville Way, Suite I Indianapolis, Indiana 46239 (Address of principal executive offices/zip code) Registrant’s telephone number, including area code: (317) 806-2166 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 8, 2007, there were 3,842,287 shares outstanding of the issuer’s Common Stock, without par value. White River Capital, Inc. Form 10-Q for the Quarter Ended June 30, 2007 - INDEX - PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 1 Unaudited Condensed Consolidated Statements of Operations for the quarters and six months ended June 30, 2007 and 2006 2 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 3 Unaudited Condensed Consolidated Statements of Comprehensive Income for the quarters and six months ended June 30, 2007 and 2006 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders 36 Item 6. Exhibits 36 SIGNATURES 37 ii PART I FINANCIAL INFORMATION PART I ITEM 1. FINANCIAL STATEMENTS. (Dollars in thousands) ASSETS June 30, 2007 December 31, 2006 Cash and cash equivalents $ 5,882 $ 6,958 Restricted cash 6,737 13,618 Securitized finance receivables—net 10,530 27,447 Finance receivables—net 81,460 78,693 Beneficial interest in Master Trust 10,339 23,601 Goodwill 34,698 34,698 Deferred tax assets—net 36,540 38,189 Other assets 2,244 2,220 TOTAL $ 188,430 $ 225,424 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Collateralized financings $ 12,543 $ 32,368 Line of credit 44,500 49,500 Secured note payable 11,250 13,125 Subordinated debentures - 7,700 Accrued interest 653 1,169 Amounts due to Master Trust 4,792 8,400 Creditor notes payable 1,053 1,392 Other payables and accrued expenses 2,359 3,852 Total liabilities 77,150 117,506 SHAREHOLDERS’ EQUITY: Preferred Stock, without par value, authorized 3,000,000 shares; none issued and outstanding - - Common Stock, without par value, authorized 20,000,000 shares; 3,842,287 and 3,813,155 issued and outstanding at June 30, 2007 and December 31, 2006, respectively 179,796 179,594 Warrants, 150,000 outstanding at June 30, 2007 and December 31, 2006 534 534 Accumulated other comprehensive income, net of taxes 6,228 11,107 Accumulated deficit (75,278 ) (83,317 ) Total shareholders’ equity 111,280 107,918 TOTAL $ 188,430 $ 225,424 See notes to condensed consolidated financial statements. 1 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Quarters Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 INTEREST: Interest on receivables $ 8,138 $ 9,577 $ 16,286 $ 19,609 Accretion and other interest 966 2,697 11,283 3,407 Total interest income 9,104 12,274 27,569 23,016 Interest expense (1,548 ) (3,082 ) (3,539 ) (6,423 ) Net interest margin 7,556 9,192 24,030 16,593 Recovery (provision) for estimated credit losses (862 ) 523 (1,500 ) 385 Net interest margin after recovery (provision) for estimated credit losses 6,694 9,715 22,530 16,978 OTHER REVENUES (EXPENSES): Salaries and benefits (2,010 ) (2,127 ) (4,152 ) (4,123 ) Third party servicing expense (136 ) (477 ) (354 ) (1,180 ) Other operating expenses (1,499 ) (1,611 ) (2,818 ) (3,217 ) Bankruptcy costs - (57 ) (6 ) (131 ) Charge to Master Trust—net (429 ) (5,614 ) (1,490 ) (8,001 ) Change in fair market valuation of creditor liabilities 50 - (187 ) - Gain (loss) from extinguishment of debt - (202 ) - (202 ) Gain (loss) from deficiency sale (19 ) 3,663 22 3,709 Other income (expense) (66 ) (100 ) 75 (39 ) Total other revenues (expenses) (4,109 ) (6,525 ) (8,910 ) (13,184 ) INCOME BEFORE INCOME TAXES 2,585 3,190 13,620 3,794 INCOME TAX BENEFIT (EXPENSE) (925 ) 439 (4,949 ) 971 NET INCOME $ 1,660 $ 3,629 $ 8,671 $ 4,765 NET INCOME PER COMMON SHARE (BASIC) $ 0.43 $ 0.95 $ 2.26 $ 1.25 NET INCOME PER COMMON SHARE (DILUTED) $ 0.42 $ 0.94 $ 2.20 $ 1.23 BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 3,842,287 3,813,155 3,839,080 3,812,989 DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 3,949,069 3,868,828 3,940,983 3,866,358 See notes to condensed consolidated financial statements. 2 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 8,671 $ 4,765 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Accretion of beneficial interest in Master Trust (10,961 ) (2,942 ) Provision (recovery) for estimated credit losses 1,500 (385 ) Amortization and depreciation 214 249 Amortization of discount and interest accrued on creditor notes payable 186 630 Gain from disposition of equipment (14 ) - Loss (gain) from extinguishment of debt - 202 Deferred income taxes 4,816 (1,049 ) Change in fair value of creditor notes payable 187 - Stock based compensation expense 202 102 Changes in assets and liabilities: Accrued interest receivable and other assets 390 (1,231 ) Amounts due to Master Trust (3,609 ) (103 ) Payment of creditor notes payable accrued interest (137 ) (251 ) Other payables and accrued expenses (1,915 ) 791 Net cash provided by (used in) operating activities (470 ) 778 CASH FLOWS FROM INVESTING ACTIVITIES: Payment of Coastal Credit purchase holdback - (3,840 ) Principal collections and recoveries on securitized finance receivables 17,477 53,466 Purchase of finance receivables (31,862 ) (34,288 ) Collections on finance receivables 25,961 25,210 Principal collections and recoveries on receivables held for investment 654 1,967 Collections on beneficial interest in Master Trust 16,481 2,953 Change in restricted cash 6,881 4,657 Proceeds from sale of equipment 14 - Capital expenditures (151 ) (31 ) Net cash provided by (used in) investing activities 35,455 50,094 CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on collateralized financings (19,825 ) (56,952 ) Principal payments on secured note payable (1,875 ) - Principal payments on creditor notes payable (1,661 ) (389 ) Net borrowing (repayment) in line of credit (5,000 ) 6,000 Principal payments of subordinated debentures (7,700 ) - Net cash provided by (used in) financing activities (36,061 ) (51,341 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,076 ) (469 ) CASH AND CASH EQUIVALENTS—Beginning of year 6,958 6,878 CASH AND CASH EQUIVALENTS—End of period $ 5,882 $ 6,409 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax refunds $ 1 $ 2 Interest paid $ 3,705 $ 5,899 Non cash items: Initial fair value adjustment for creditor notes payable $ 994 $ - Transfer of securitized finance receivables—net to other assets after the collateralized financing for securitization 2003-A was paid in full $ - $ 2,771 See notes to condensed consolidated financial statements. 3 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Quarters Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NET INCOME $ 1,660 $ 3,629 $ 8,671 $ 4,765 OTHER COMPREHENSIVE INCOME: Unrealized gain on beneficial interest in Master Trust, net of tax 534 5,787 2,147 9,662 Reclassification adjustment for gain included in net income, net of tax (595 ) (2,462 ) (7,026 ) (2,942 ) Net other comprehensive income (61 ) 3,325 (4,879 ) 6,720 COMPREHENSIVE INCOME $ 1,599 $ 6,954 $ 3,792 $ 11,485 See notes to condensed consolidated financial statements. 4 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) QUARTERS AND SIX MONTHS ENDED JUNE 30, 2 1. BASIS OF PRESENTATION The foregoing condensed consolidated financial statements are unaudited. However, in the opinion of management, all adjustments necessary for a fair presentation of the results of the interim periods presented have been included. Results for any interim period are not necessarily indicative of results to be expected for the year ending December 31, 2007. The condensed consolidated unaudited interim financial statements have been prepared in accordance with Form 10-Q specifications and therefore do not include all information and footnotes normally shown in annual financial statements. These interim period financial statements should be read in conjunction with the consolidated financial statements that are included in the Annual Report on Form 10-K for the year ended December 31, 2006 of White River Capital, Inc., which is available online at www.WhiteRiverCap.com or www.sec.gov. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 157, Fair Value Measurements (“SFAS No. 157”), which provides guidance on how to measure assets and liabilities using fair value methods. SFAS No. 157 will apply whenever another United States Generally Accepted Accounting Principle standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances. This standard also will require additional disclosures in both annual and quarterly reports. SFAS No. 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007. We have elected an early adoption of SFAS No. 157 beginning January 1, 2007. There was no effect on the consolidated financial statements for the adoption of SFAS No. 157 (See Note 6 and Note 9). In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”). SFAS No. 159 permits all entities to choose, at specified election dates, to measure eligible assets and liabilities at fair value. SFAS No. 159 will be effective for financial statements issued for fiscal years beginning after November 15, 2007. We have elected an early adoption of SFAS No. 159 beginning January 1, 2007. We will apply SFAS No. 159 solely to creditor notes payable. See Note 9 for further details. 5 PART I FINANCIAL INFORMATION 2. GENERAL DISCUSSION White River Capital, Inc. (“White River”) is a holding company for specialized indirect auto finance businesses, with two principal operating subsidiaries, Coastal Credit LLC (“Coastal Credit”) and Union Acceptance Company LLC (“UAC”). Coastal Credit, based in Virginia Beach, Virginia, is a specialized subprime auto finance company engaged in acquiring subprime auto receivables from both franchised and independent automobile dealers which have entered into contracts with purchasers of typically used, but some new, cars and light trucks. Coastal Credit then services the receivables it acquires. Coastal Credit operates in 22 states through 16 offices. UAC, based in Indianapolis, Indiana, holds and oversees its portfolio of approximately $29.7 million in non-prime auto receivables, as of June 30, 2007. Its portfolio is held approximately 61.6% in off-balance sheet securitizations, 36.2% through subsidiary non-recourse financings and 2.2% directly or by subsidiaries not subject to financing. On January 5, 2007, the U.S. Bankruptcy Court for the Southern District of Indiana issued a final decree and closed UAC’s Chapter 11 bankruptcy case. UAC remains contractually obligated to distribute its remaining assets in compliance with its Second Amended and Restated Plan of Reorganization (the “Plan” or the “Plan of Reorganization”) approved in connection with the bankruptcy case. Under the Plan, UAC must pay net proceeds from its residual interest in its receivables portfolios and other estate assets to creditors holding notes and claims under the Plan. White River owns all of UAC’s general unsecured claims, 89.1% of UAC’s restructured subordinated notes (“Subordinated Notes”) and 94.7% of UAC's accrual notes (“Accrual Notes”) issued under the Plan.Upon closing of the bankruptcy case, UAC was designated the Creditor Representative in connection with the distribution of its remaining assets as contractually required under the Plan. 3. NET ASSETS OF COLLATERALIZED FINANCINGS UAC Securitization Corporation (“UACSC”), a wholly owned special purpose subsidiary of UAC, in conjunction with a conduit provider and its surety provider, purchased receivables from outstanding securitizations that were eligible for clean-up calls during 2005, 2004 and 2003. These receivables were re-securitized through non-recourse asset backed note issuances. The associated future cash flows from these receivables are subject to the same Master Trust account provisions as the securitizations called. To finance the receivable acquisitions, UAC used collateralized financings, secured by the respective portfolio of the acquired receivables and related restricted cash accounts. Timely payments of principal and interest on the non-recourse collateralized financings are insured by surety policies. Such obligations are also cross-collateralized through the Master Trust Agreement. Net interest cash flows in excess of expenses are payable to the Master Trust account and expensed as a charge to Master Trust, net. The following table represents the restricted net assets and liabilities related to non-recourse collateralized financings (in millions) as of: June 30, December 31, 2007 2006 Securitized finance receivables—net $ 10.5 $ 27.4 Restricted cash 6.7 13.3 Receivable from servicer included in other assets 0.2 0.3 Collateralized financings (12.5 ) (32.4 ) Accrued interest payable 0.0 (0.1 ) Other payables and accrued expenses (0.1 ) (0.1 ) Amounts due to Master Trust $ 4.8 $ 8.4 6 PART I FINANCIAL INFORMATION 4. SECURITIZED FINANCE RECEIVABLES—NET Securitized finance receivables-net are recorded at the outstanding principal balance of the receivables plus accrued interest receivable, net of an allowance for credit losses. The following table represents components of securitized finance receivables—net (in thousands) as of: June 30, December 31, 2007 2006 Principal balance of securitized finance receivables $ 10,755 $ 28,800 Accrued interest receivable 97 264 Allowance for credit losses (322 ) (1,617 ) Securitized finance receivables—net $ 10,530 $ 27,447 Activity in the allowance for credit losses on securitized finance receivables is as follows (in thousands): Quarters Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Balance at the beginning of period $ 881 $ 4,867 $ 1,617 $ 6,503 Charge-offs (627 ) (2,064 ) (1,714 ) (6,316 ) Recoveries 900 2,842 2,054 6,391 Provision (recovery) for estimated credit losses (832 ) (1,556 ) (1,635 ) (2,489 ) Balance at the end of the period $ 322 $ 4,089 $ 322 $ 4,089 5. COLLATERALIZED FINANCINGS Principal and interest on the collateralized financings are paid monthly with total cash received from the corresponding securitized finance receivables collateralizing the notes. If the cash received within the month is insufficient to pay the note principal and interest, funds are drawn from restricted cash accounts or the Master Trust account in accordance with the Master Trust Agreement. Interest expense related to these collateralized financings, including the amortization of debt issuance costs, was $0.2 million and $1.0million for the quarters ended June 30, 2007 and 2006, respectively, and $0.5 million and $2.3 million for the six months ended June 30, 2007 and 2006, respectively. On June 8, 2007 the collateralized financings for notes series 2004-A1, 2004-A2 and 2004-B were paid in full. 7 PART I FINANCIAL INFORMATION The following table summarizes the outstanding principal balance of the collateralized financings (in thousands) at: Note Initial Note June 30, December 31, Notes Series Rate Amount 2007 2006 Series 2004-A1 4.15 % $ 29,485 $ - $ 425 Series 2004-A2 4.55 29,298 - 764 Series 2004-B 5.02 25,896 - 1,009 Series 2004-C 4.89 51,992 1,233 3,946 Series 2005-A 4.49 47,742 2,113 5,564 Series 2005-B 4.69 50,684 3,439 8,087 Series 2005-C 5.40 54,933 5,758 12,573 $ 290,030 $ 12,543 $ 32,368 6. BENEFICIAL INTEREST IN MASTER TRUST With the establishment of the Master Trust Agreement in 2003, all excess cash flows, as defined, from retained interest in securitized assets, securitized finance receivables, and restricted cash accounts are to be deposited in the Master Trust account. Once prescribed cash reserve levels are met, cash will be released from the Master Trust account to UACSC. This estimated future discounted cash flow is reported as beneficial interest in Master Trust. In determining the fair value of the beneficial interest in Master Trust, estimates must be made for the future prepayments, rates of gross credit losses and credit loss severity, and delinquencies as they impact the amount and timing of the estimated cash flows from the Master Trust. The average of the interest rates on the receivables exceeds the interest rates on the securities issued in the securitizations and the servicing and surety fees. This excess cash is held by the Master Trust account and released based on reserve requirements of the Master Trust. These estimated cash flows from the Master Trust are then discounted to reflect the present value. The fair value of this asset is not impacted by the credit quality of White River. White River’s credit quality was not considered when calculating the fair value of the beneficial interest in Master Trust. The assumptions used to calculate the beneficial interest in Master Trust are as follows: § Credit Loss Assumptions—Gross credit losses are calculated using the loss to liquidation factor methodology. The loss to liquidation methodology takes into account the current loss level of each securitized pool and its “pool factor,” which is the percentage remaining of the original pool balance. Dividing the current cumulative net loss for each pool by its corresponding pool factor, future projected cumulative net losses were calculated. However, recovery cash flows from gross credit losses are estimated independently as two different cash flow streams. These two recovery cash flow streams are: o Liquidation recovery– consists of net auction proceeds, deficiency recoveries by the servicer, and scheduled payments from defaulted accounts. On a monthly basis for each pool, liquidation recovery cash dollars as a percentage of gross default dollars has been calculated based on a rolling twelve month average. This twelve month average for each pool is used to project monthly liquidation recovery by multiplying this value by the monthly estimated gross default dollars projected. 8 PART I FINANCIAL INFORMATION o Bankruptcy recovery– consists of cash recovered from accounts charged off and in bankruptcy status. Bankruptcy cash flows are somewhat independent of default rates due to bankruptcy court involvement and the latitude allowed debtors during the bankruptcy process. UAC has observed a reasonably predictable cash flow stream from bankruptcy payments in each securitized pool. This cash flow stream will, however, eventually expire as the bankruptcy cases are dismissed from the various courts with either a successful or non-successful outcome. A previous twelve month average of bankruptcy cash flows is calculated for each pool. This value is then reduced on a straight line basis over either a 13 or 25 month period. The bankruptcy recovery has been adjusted to reflect the percentage of accounts remaining after a significant portion of the Chapter 13 bankruptcy receivables were sold during June 2006. Finally, gross credit losses are netted against the two recovery cash streams to estimate future net credit losses. The weighted average net credit loss assumption as a percentage of the original principal balance over the life of the receivables to value beneficial interest in Master Trust was 8.55% and 8.61% at June 30, 2007 and December 31, 2006, respectively. § Prepayment Assumptions—UAC estimates prepayments by evaluating the historical prepayment performance of each pool of receivables. UAC used annual prepayment rates ranging from 30.9% to 40.2% at June 30, 2007 as compared to 30.2% to 46.0% at December31, 2006. § Discount Rate Assumptions—UAC determines the estimated fair value of its beneficial interest in Master Trust by discounting the expected cash flows released from the Master Trust account (the cash out method) using a discount rate that UAC believes is commensurate with the risks involved. UAC used a discount rate of 15% to value the beneficial interest in Master Trust at June 30, 2007 and December31, 2006 to reflect current market conditions. The following table presents the beneficial interest in Master Trust (in thousands) on a recurring basis using significant unobservable inputs (Level 3) per SFAS No. 157 for the quarter and six months ended June 30, 2007: Quarter EndedJune 30, 2007 Six Months EndedJune 30, 2007 Beginning balance $ 10,079 $ 23,601 Total unrealized gains included in other comprehensive income 842 3,381 Purchases, issuances and settlements (582 ) (16,643 ) Transfers in and/or out of Level 3 - - Ending balance $ 10,339 $ 10,339 Total gains realized and unrealized included in earnings reported in accretion and other interest was $0.8 million and $11.0 million for the quarter and six months ended June 30, 2007, respectively.There was no effect recorded in beneficial interest in Master Trust for the adoption of SFAS No. 157. 9 PART I FINANCIAL INFORMATION 7. FINANCE RECEIVABLES – NET Finance receivables – net are acquired by Coastal Credit and generally have original terms ranging from 32 to 48 months and are secured by the related vehicles. A significant number of contracts acquired by Coastal Credit are contracts made with borrowers who are in the United States military. As of June 30, 2007 30.1% of the Coastal Credit Receivables were with borrowers who are in the United State military as compared to 32.6% as of December 31, 2006. Coastal Credit requests that all borrowers who are in the military use the military allotment system to make payments on their contracts. Under this allotment system, the borrower authorizes the military to make a payroll deduction for the amount of the borrower’s monthly contract payment and to direct this deduction payment to Coastal Credit on behalf of the borrower. Finance receivables – net outstanding is as follows (in thousands): June 30, December 31, 2007 2006 Finance receivables, gross $ 106,027 $ 104,399 Unearned interest (6,998 ) (8,574 ) Finance receivables, net of unearned finance charge income 99,029 95,825 Accretable unearned acquisition discounts and fees (11,785 ) (11,438 ) Finance receivables, net of unearned finance charge income and discounts and fees 87,244 84,387 Allowance for loan losses (5,784 ) (5,694 ) Finance receivables, net $ 81,460 $ 78,693 Activity in the allowance for loan losses on finance receivables is as follows (dollars in thousands): Quarters Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Balance at beginning of period $ 5,694 $ 5,916 $ 5,694 $ 6,031 Charge-offs, net of recoveries (1,605 ) (1,117 ) (3,045 ) (2,303 ) Provision for estimated credit losses 1,695 1,033 3,135 2,104 Balance at the end of the period $ 5,784 $ 5,832 $ 5,784 $ 5,832 10 PART I FINANCIAL INFORMATION 8. OTHER ASSETS Other assets are as follows (in thousands) at: June 30, December 31, 2007 2006 Receivable from servicer $ 205 $ 296 Prepaid expenses 354 408 Property, equipment and leasehold improvements, net 649 609 Receivables held for investment, net 635 454 Receivable from Master Trust account 283 268 Other 118 185 Total other assets $ 2,244 $ 2,220 9. CREDITOR NOTES PAYABLE White River’s adoption of SFAS No. 159 will apply solely to creditor notes payable. Creditor notes payable consists of debt owed to the one remaining third party creditor from the UAC bankruptcy. During September 2003, UAC recorded the bankruptcy debt at fair value in accordance with Statement of Position 90-7, Financial Reporting by Entities in Reorganization Under the Bankruptcy Code. This fair value adjustment resulted in a gain. Since that time, accretion interest expense has been recognized based on the original fair value calculation and the creditor notes payable increased based on this calculation. Since September 2003, no adjustments have been made to this accretion schedule for the increase or decrease in performance of the receivables of UAC. The only adjustments that had been made were for the creditor notes that were purchased by White River and were subsequently extinguished in accordance with SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities. Prior to the adoption of SFAS No. 159, creditor notes payable was being accreted to its full contractual value. Using this methodology, the creditor notes payable would have continued to accrete to their full contractual value. With the adoption of SFAS No. 159, creditor notes payable is recorded at fair value which represents the present value of the amount that UAC expects to pay to the creditors from the residual assets of the beneficial interest in Master Trust. The assumptions used to calculate the fair value of creditor notes payable are consistent with that of the beneficial interest in Master Trust. The beneficial interest in Master Trust is in essence the only material asset UAC has remaining to pay the creditor notes payable. Beneficial interest in Master Trust is recorded at fair value. 11 PART I FINANCIAL INFORMATION The following table presents the creditor notes payable (in thousands) on a recurring basis using significant unobservable inputs (Level 3) per SFAS No. 157 for the quarter and six months ended June 30, 2007: Quarter EndedJune 30, 2007 Six Months EndedJune 30, 2007 Beginning balance $ 2,117 $ 2,478 Total losses (gains) included in earnings (recorded as other revenues) (50 ) 188 Purchases, issuances and settlements (1,014 ) (1,613 ) Transfers in and/or out of Level 3 - - Ending balance $ 1,053 $ 1,053 The contractual interest related to the creditor notes payable will continue to be accrued as interest expense and the interest payable will be included in the fair value calculation along with the creditor notes payable on a quarterly basis.The difference between the aggregate fair value and the unpaid principal balance of creditor notes payable was $1.7 million as of June 30, 2007.The ultimate amount paid to creditor notes payable could differ depending on the actual cash flows from the beneficial interest in Master Trust. 10. INCOME TAXES White River adopted FIN 48 on January 1, 2007. The implementation of FIN 48 did not impact White River’s financial statements. As of January 1, 2007, there were no unrecognized tax benefits. White River recognized interest and penalties, if any, on tax assessments or tax refunds in the financial statements as a component of income tax expense. White River and its subsidiaries are subject to U.S. federal income tax and income tax of multiple state and local jurisdictions. The 2004 - 2006 U.S. federal income tax returns remain open to examination by the Internal Revenue Service. Various state jurisdictions remain open to examination for tax years 2002 and forward. 11. BUSINESS SEGMENT INFORMATION White River is the holding company for Coastal Credit and UAC, which are specialized auto finance companies. These subsidiaries are distinct legal entities and managed separately. Corporate and Other is the White River holding company segment and includes debt and interest expense related to the acquisition of Coastal Credit, professional fees related to holding company activities of White River and the elimination of all inter-segment amounts, which generally relate to the holding company activities of White River. Coastal Credit is a specialized subprime auto finance company engaged primarily in (1) acquiring retail installment sales contracts from both franchised and independent automobile dealers which have entered into contracts with purchasers of used and, to a much lesser extent, new cars and light trucks, and (2) servicing the contract portfolio. Coastal Credit commenced operations in Virginia in 1987 and conducts business in 22 states through its 16 branch locations. All goodwill relates to the Coastal Credit segment. 12 PART I FINANCIAL INFORMATION UAC is a specialized auto finance company. On January 5, 2007, the U.S. Bankruptcy Court for the Southern District of Indiana issued a final decree and closed UAC’s Chapter 11 bankruptcy case. UAC remains contractually obligated to distribute its remaining assets in compliance with its Second Amended and Restated Plan of Reorganization (the “Plan” or the “Plan of Reorganization”) approved in connection with the bankruptcy case. Under the Plan, UAC must pay net proceeds from its residual interest in its receivables portfolios and other estate assets to creditors holding notes and claims under the Plan. White River owns all of UAC’s general unsecured claims, 89.1% of UAC’s restructured subordinated notes (“Subordinated Notes”) and 94.7% of UAC's accrual notes (“Accrual Notes”) issued under the Plan.Upon closing of the bankruptcy case, UAC was designated the Creditor Representative in connection with the distribution of its remaining assets as contractually required under the Plan. 13 PART I FINANCIAL INFORMATION Set forth in the table below is certain financial information with respect to White River’s segments. For The Quarter Ended June 30, 2007 UAC Coastal Credit Corporate and Other Consolidated Total interest income $ 1,429 $ 7,654 $ 21 $ 9,104 Interest expense (279 ) (952 ) (317 ) (1,548 ) Net interest margin 1,150 6,702 (296 ) 7,556 Recovery (provision) for estimated credit losses 833 (1,695 ) - (862 ) Net interest margin (deficit) after recovery (provision) for estimated credit losses 1,983 5,007 (296 ) 6,694 Total other revenues and (expenses) (9,939 ) (2,833 ) 8,663 (4,109 ) Income (loss) before income taxes $ (7,956 ) $ 2,174 $ 8,367 $ 2,585 For The Quarter Ended June 30, 2006 UAC Coastal Credit Corporate and Other Consolidated Total interest income $ 5,052 $ 7,208 $ 14 $ 12,274 Interest expense (1,292 ) (1,367 ) (423 ) (3,082 ) Net interest margin 3,760 5,841 (409 ) 9,192 Recovery (provision) for estimated credit losses 1,556 (1,033 ) - 523 Net interest margin (deficit) after recovery (provision) for estimated credit losses 5,316 4,808 (409 ) 9,715 Total other revenues and (expenses) (4,469 ) (2,932 ) 876 (6,525 ) Income before income taxes $ 847 $ 1,876 $ 467 $ 3,190 For The Six Months Ended June 30, 2007 UAC Coastal Credit Corporate and Other Consolidated Total interest income $ 12,479 $ 15,041 $ 49 $ 27,569 Interest expense (726 ) (2,153 ) (660 ) (3,539 ) Net interest margin 11,753 12,888 (611 ) 24,030 Recovery (provision) for estimated credit losses 1,635 (3,135 ) - (1,500 ) Net interest margin (deficit) after recovery (provision) for estimated credit losses 13,388 9,753 (611 ) 22,530 Total other revenues and (expenses) (17,419 ) (5,630 ) 14,139 (8,910 ) Income (loss) before income taxes $ (4,031 ) $ 4,123 $ 13,528 $ 13,620 For The Six Months Ended June 30, 2006 UAC Coastal Credit Corporate and Other Consolidated Total interest income $ 8,937 $ 14,055 $ 24 $ 23,016 Interest expense (2,917 ) (2,565 ) (941 ) (6,423 ) Net interest margin 6,020 11,490 (917 ) 16,593 Recovery (provision) for estimated credit losses 2,489 (2,104 ) - 385 Net interest margin (deficit) after recovery (provision) for estimated credit losses 8,509 9,386 (917 ) 16,978 Total other revenues and (expenses) (7,936 ) (5,629 ) 381 (13,184 ) Income (loss) before income taxes $ 573 $ 3,757 $ (536 ) $ 3,794 14 PART I FINANCIAL INFORMATION The following table presents assets with respect to White River’s segments (in thousands) at: June 30, December 31, 2007 2006 Corporate and other $ 39,569 $ 43,205 Coastal Credit 118,609 114,900 UAC 30,252 67,319 $ 188,430 $ 225,424 12. STOCK BASED COMPENSATION On October 26, 2005, the board of directors of White River adopted the White River Capital, Inc. Directors Stock Compensation Plan. The plan provides for the payment of a portion of regular fees to certain members of the board of directors in the form of shares of White River common stock. The terms of the plan includes the reservation of 50,000 shares of White River common stock for issuance under the plan. Effective January 1, 2006, the restated employment agreement between Coastal Credit and William McKnight, President of Coastal Credit, includes a long-term incentive award. This award provides for the payment, in cash, of the value of 100,000 shares of White River stock, vesting in three annual increments of 33,333.33 shares on January 1, 2007, 2008 and 2009. In accordance with SFAS No. 123R, Share-Based Payment (“SFAS No. 123R”), this award is accounted for as a liability award. The value of payment is to be determined based on the mean of the trading value of White River shares for 20 trading days prior to the vesting date. Compensation expense related to this award approximated $198,000 and $128,000 for the quarters ended June 30, 2007 and 2006, respectively, and $397,000 and $256,000 for the six months ended June 30, 2007 and 2006 respectively. The compensation expense related to this award is included in salaries and benefits expense in the accompanying condensed consolidated statements of operations. Additional compensation costs will be incurred based on the changes in White River’s stock price through 2008. On May 5, 2006, White River shareholders approved the White River Capital, Inc. 2005 Stock Incentive Plan. The purpose of this plan is to offer certain employees, non-employee directors, and consultants the opportunity to acquire a proprietary interest in White River. The plan provides for the grant of options, restricted stock awards and performance stock awards. On June 1, 2006, White River granted restricted stock awards totaling 84,000 shares to certain employees, vesting in three equal annual increments on January 2, 2007, 2008 and 2009. In addition, White River granted restricted stock awards totaling 9,000 shares that vest in three equal annual increments on March 31, 2007, 2008 and 2009. SFAS No. 123R is used for guidance in accounting for these awards. The value of awards is determined based on the trading value of White River shares on the June 1, 2006 grant date of $14.25 per share with an estimated forfeiture rate of 3%. During the first quarter 2007, the estimated forfeiture rate was increased to 7%. Since inception, 11,800 shares with January 2 vesting dates were forfeited. Compensation expense related to the awards was approximately $89,000 and $56,000 for the quarter ended June 30, 2007 and 2006, respectively and $133,000 and $56,000 for the six months ended June 30, 2007 and 2006, respectively. This compensation expense is included in salaries and benefits expense in the accompanying condensed consolidated statements of operations. There were 21,320 and 2,800 shares vested and issued on January 2, 2007 and March 31, 2007, respectively. 15 PART I FINANCIAL INFORMATION As of June 30, 2007, there was $1.7 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted and long-term incentive awards. That cost is expected to be recognized over a weighted-average period of 1.5 years. 13. EARNINGS PER SHARE Basic earnings per share are calculated by dividing the reported net income for the period by the weighted average number of common shares outstanding. The weighted average number of common shares outstanding during a period is weighted for the portion of the period that the shares were outstanding. Diluted earnings per share include the dilutive effect of warrants that were granted on August 31, 2005 and stock awards that were granted on June 1, 2006. Basic and diluted earnings per share have been computed as follows (dollars in thousands except per share data): Quarters Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income in thousands $ 1,660 $ 3,629 $ 8,671 $ 4,765 Weighted average shares outstanding 3,842,287 3,813,155 3,839,080 3,812,989 Incremental shares from assumed conversions: Warrants 87,018 51,321 85,096 51,197 Stock award plans 19,764 4,352 16,807 2,172 Weighted average shares and assumed incremental shares 3,949,069 3,868,828 3,940,983 3,866,358 Earnings per share: Basic $ 0.43 $ 0.95 $ 2.26 $ 1.25 Diluted $ 0.42 $ 0.94 $ 2.20 $ 1.23 14. COMMITMENTS AND CONTINGENCIES White River and its subsidiaries, as consumer finance companies, are subject to various consumer claims and litigation seeking damages and statutory penalties, based upon, among other things, usury, disclosure inaccuracies, wrongful repossession, violations of bankruptcy stay provisions, certificate of title disputes, fraud, breach of contract and discriminatory treatment of credit applicants. Some litigation against White River and its subsidiaries could take the form of class action complaints by consumers. As the assignee of finance contracts originated by dealers, White River and its subsidiaries may also be named as a co-defendant in lawsuits filed by consumers principally against dealers. The damages and penalties claimed by consumers in these types of matters can be substantial. The relief requested by the plaintiffs varies but can include requests for compensatory, statutory and punitive damages. White River and its subsidiaries believe that it has taken prudent steps to address and mitigate the litigation risks associated with its business activities. In the opinion of White River’s management, the aggregate effect of such proceedings, if any, would not have a material effect on White River’s consolidated financial statements. 16 PART I FINANCIAL INFORMATION ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. General White River Capital, Inc. (“White River”) is an Indiana corporation incorporated on December 30, 2004, for the purpose of acting as a holding company and effecting a recapitalization transaction proposed by the board of directors of Union Acceptance Company LLC (“UAC”). Coastal Credit LLC (“Coastal Credit”), based in Virginia Beach, Virginia, is a specialized subprime auto finance company engaged in acquiring subprime auto receivables from both franchised and independent automobile dealers which have entered into contracts with purchasers of typically used, but some new, cars and light trucks.Coastal Credit then services the receivables it acquires. Coastal Credit operates in 22 states through 16 offices. Union Acceptance Company LLC (“UAC”), based in Indianapolis, Indiana, is a specialized auto finance company which holds and oversees its portfolio of non-prime auto receivables. On January 5, 2007, the U.S. Bankruptcy Court for the Southern District of Indiana issued a final decree and closed UAC’s Chapter 11 bankruptcy case. UAC remains contractually obligated to distribute its remaining assets in compliance with its Second Amended and Restated Plan of Reorganization (the “Plan” or the “Plan of Reorganization”) approved in connection with the bankruptcy case. Under the Plan, UAC must pay net proceeds from its residual interest in its receivables portfolios and other estate assets to creditors holding notes and claims under the Plan. White River owns all of UAC’s general unsecured claims, 89.1% of UAC’s restructured subordinated notes (“Subordinated Notes”) and 94.7% of UAC's accrual notes (“Accrual Notes”) issued under the Plan.UAC was designated the Creditor Representative to oversee the distribution of is remaining assets as contractually obligated under the Plan. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. White River believes that the following represents the material critical accounting policies used in the preparation of its consolidated financial statements. Actual results could differ significantly from estimates. Net Assets of Collateralized Financings UAC Securitization Corporation has purchased receivables from off-balance sheet securitizations that were eligible for clean-up calls. These receivables were re-securitized through non-recourse collateralized financing issuances. The associated future cash flows from these receivables are subject to the same Master Trust Account provisions as the securitizations called. To finance the securitized receivable acquisitions, collateralized financings were used, secured by the respective portfolios of the acquired receivables and related restricted cash accounts. Timely payments of principal and interest on the non-recourse collateralized financings are insured by surety policies. Such obligations are also cross-collateralized through the Master Trust Agreement. Net interest cash flows in excess of expense are payable to the Master Trust Account and expensed as charge to Master Trust, net. 17 PART I FINANCIAL INFORMATION Valuation of Beneficial Interest in Master Trust The Master Trust Agreement established that all excess cash from securitizations is to be deposited in the Master Trust Account. Once prescribed cash reserve levels are met, cash will be released to UAC from the Master Trust Account. This future cash flow is reported as beneficial interest in Master Trust. In determining the fair value of the beneficial interest in Master Trust, estimates must be made for the future prepayments, rates of gross credit losses and credit loss severity, and delinquencies as they impact the amount and timing of the estimated cash flows from the Master Trust. The average of the interest rates on the receivables exceeds the interest rates on the securities issued in the securitization. This excess cash is held by the Master Trust Account and released based on reserve requirements of the Master Trust. These estimated cash flows from the Master Trust are then discounted to reflect the present value. Allowance for Loan Losses – Finance Receivables Provisions for loan losses are charged to operations in amounts sufficient to maintain the allowance for loan losses at a level considered adequate to cover probable credit losses inherent in finance receivables. The allowance for loan losses is established systematically by management based on the determination of the amount of probable credit losses inherent in the finance receivables as of the reporting date. Coastal Credit reviews charge off experience factors, delinquency reports, historical collection rates and other information in order to make the necessary judgments as to probable credit losses inherent in the portfolio as of the reporting date. Assumptions regarding probable credit losses are reviewed quarterly and may be impacted by actual performance of finance receivables and changes in any of the factors discussed above. Should the credit loss assumptions increase, there could be an increase in the amount of allowance for loan losses required, which could decrease the net carrying value of finance receivables and increase the provision for loan losses recorded on the consolidated statements of operations. Coastal Credit believes that the existing allowance for loan losses is sufficient to absorb all probable finance receivable losses. Valuation of Creditor Notes Payable The valuation of creditor notes payable is dependent on the actual cash flows from the beneficial interest in Master Trust. Once the cash flows from the Master Trust are estimated, as discussed in the Critical Accounting Policy “Valuation of Beneficial Interest in Master Trust”, the estimated distributions to creditors can be calculated using the percentage of notes owned by the third party creditor. These estimated distributions are then discounted to reflect the present value. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The ultimate realization of the deferred tax asset depends on White River’s ability to generate sufficient taxable income in the future and its ability to prevent an ownership change from occurring for tax purposes. The valuation allowance has been derived pursuant to the provisions of Statement of Financial Accounting Standards ("SFAS") No. 109, Accounting for Income Taxes, and reduces the total deferred tax asset to an amount that will “more likely than not” be realized (see Note 10). White River adopted FIN 48 on January 1, 2007. The implementation of FIN 48 did not impact White River’s consolidated financial statements. As of January 1, 2007, there were no unrecognized tax benefits. 18 PART I FINANCIAL INFORMATION New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 157, Fair Value Measurements (“SFAS No. 157”), which provides guidance on how to measure assets and liabilities that use fair value. SFAS No. 157 will apply whenever another United States Generally Accepted Accounting Principle standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances. This standard also will require additional disclosures in both annual and quarterly reports. SFAS No. 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007. White River has elected early adoption of SFAS No. 157 as of January 1, 2007. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”). SFAS No. 159 permits all entities to choose, at specified election dates, to measure eligible assets and liabilities at fair value. SFAS No. 159 will be effective for financial statements issued for fiscal years beginning after November 15, 2007. White River has elected early adoption of SFAS No. 159 as of January 1, 2007 solely for creditor notes payable. Results of Operations The Quarter Ended June 30, 2007 Compared to the Quarter Ended June 30, 2006 –
